Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2020 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 14, “determine second signal data” should be “determine the second signal data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

In claim 15, it is unclear if “the first signal data” in pg. 40, line 7 should be “the first normalized signal data” based on antecedent. The examiner assumes the “the first signal data” in pg. 40, line 7 as “the first normalized signal data”. Claims 16-20 depend from claim 15, and therefore should also inherit the 35 U.S.C. 112(b) rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 8956299 B2, published February 17, 2015, from IDS filed June 11, 2020) in view of Zwirn (US 20120157851 A1, published June 21, 2012), hereinafter referred to as Cai and Zwirn, respectively. 
Regarding claim 1, Cai teaches an ultrasound imaging system (Fig. 1, IVUS imaging system 100), comprising: 
an intraluminal imaging device configured to be positioned within a body lumen of a patient (Fig. 1; see col. 7, lines 39-42 – “The catheter 102 with one or more transducers 312 mounted to the distal end 208 of the imaging core 308 may be inserted percutaneously into a patient via an accessible blood vessel...” where the intraluminal device is equated to catheter 102), the intraluminal imaging device comprising: 
a rotatable, flexible elongate drive cable (Fig. 3; see col. 5, lines 25-32, 34-36 - “FIG. 3 is a schematic perspective view of one embodiment of the distal end 208 of the elongated member 202 of the catheter 102. The elongated member 202 includes a sheath 302 with a longitudinal axis303 and a lumen 304. An imaging core 306 is disposed in the lumen 304. The imaging core 306 includes an imaging device 308 coupled to a distal end of a driveshaft 310 that is rotatable either manually or using a computer-controlled drive mechanism...The sheath 302 may be formed from any flexible, biocompatible material suitable for insertion into a patient.”); and 
an ultrasound transducer disposed at a distal portion of the drive cable, the ultrasound transducer configured to transmit ultrasound energy into the body lumen and to receive ultrasound echoes associated with the body lumen (Fig. 3; see col. 5, lines 32-34 – “One or more transducers 312 may be mounted to the imaging device 308 and employed to transmit and receive acoustic signals.”); and 
a processor circuit in communication with the intraluminal imaging device (Fig. 1, processor 106 in communication with catheter 102) and configured to: 
receive, from the ultrasound transducer, first signal data corresponding to the received ultrasound echoes (see col. 6, lines 35-41 – “When an emitted acoustic pulse with sufficient energy encounters one or more medium boundaries, such as one or more tissue boundaries, a portion of the emitted acoustic pulse is reflected back to the emitting transducer as an echo pulse. Each echo pulse that reaches a transducer with sufficient energy to be detected is transformed to an electrical signal in the receiving transducer.”); 
determine a displacement for one or more scanlines of the first signal data based on the second signal data (see col. 8, lines 17-21, 29-34 – “FIG. 5 is a block diagram illustrating schematically one embodiment of a procedure for at least partially correcting non-uniform rotation distortion (NURD). The level of NURD around each scan line L in the image frame can be calculated through cross-correlation values between image subframes...It will be understood that the imaging data in the image frame can be the radio-frequency (RF) data directly from the transducer or data that has been at least partially processed (e.g., data with filtering, amplitude detection, log-compression or other non linear mapping of amplitudes).” Where displacement is equated to the level of NURD around each scanline); 
generate an image of the body lumen based on the displacement (see col. 2, lines 19-24 – “A correction for non-uniform rotation distortion is applied using at least one of the first and second correlation values for at least one of the plurality of scanlines. An ultrasound image is generated using at least the plurality of scan lines with the applied correction and the ultrasound image is displayed.”); and 
output the image to a display in communication with the processor circuit (Fig. 1, display 112 in communication with processor 106; see col. 2, lines 22-24 – “An ultrasound image is generated using at least the plurality of scan lines with the applied correction and the ultrasound image is displayed.”).
Cai does not explicitly teach:
normalizing the first signal data by adjusting an intensity range of the first signal data; and
determining the second signal data based on a removal of a low frequency signal component from the first normalized signal data.
Whereas, Zwirn, in an analogous field of endeavor, teaches:
normalizing the first signal data by adjusting an intensity range of the first signal data (see pg. 5, col. 2, para. 0057 – “...the ratio of normalized magnitude spans, wherein a normalized signal span is defined as the difference between the maximal and minimal value, divided by the mean value...”); and
determining the second signal data based on a removal of a low frequency signal component from the first normalized signal data (see para. 0015 – “...(e) Applying multiple temporal band-pass filters to the local phase difference and/or magnitude difference and/or magnitude ratio and/or complex signal ratio between different receive beams, applying spatial analysis to the outputs of multiple temporal band-pass filters and compounding the results...”; see pg. 5, col. 2, para. 0057 – “(d) Temporal functions of the local phase difference and/or magnitude difference and/or magnitude ratio between different beams, e.g., various temporal low-pass, band-pass or high-pass filters.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor circuit, as disclosed in Cai, by having the processing circuit normalize the first signal data by adjusting an intensity range of the first signal data, and determine 
Furthermore, regarding claim 2, Cai further teaches wherein the displacement is associated with a rotational motion of the ultrasound transducer (see col. 8, lines 17-21– “FIG. 5 is a block diagram illustrating schematically one embodiment of a procedure for at least partially correcting non-uniform rotation distortion (NURD). The level of NURD around each scan line L in the image frame can be calculated through cross-correlation values between image subframes...” Where displacement is equated to the level of NURD around each scanline).
Furthermore, regarding claim 5, Zwirn further teaches wherein the processor circuit configured to determine the second signal data is further configured to: apply a high-pass filter to the first normalized signal data (see para. 0015 – “...(e) Applying multiple temporal band-pass filters to the local phase difference and/or magnitude difference and/or magnitude ratio and/or complex signal ratio between different receive beams, applying spatial analysis to the outputs of multiple temporal band-pass filters and compounding the results...”; see pg. 5, col. 2, para. 0057 – “(d) Temporal functions of the local phase difference and/or magnitude difference and/or magnitude ratio between different beams, e.g., various temporal low-pass, band-pass or high-pass filters.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor circuit, as disclosed in Cai, by having the processor circuit configured to apply a high-pass filter to the first normalized signal data, as disclosed in Zwirn. One of ordinary skill in the art would have been motivated to make this modification in order to reduce local irregularities in the normalized generalized metrics, as taught in Zwirn (see para. 0100). 


Regarding claim 15, Cai teaches a method of ultrasound imaging, comprising: 
receiving, at a processor circuit in communication with an intraluminal imaging device including an ultrasound transducer positioned at distal portion of a rotational, flexible elongate drive cable, first signal data corresponding to ultrasound echoes associated with a body lumen (Fig. 1, processor 106 in communication with catheter 102; see col. 6, lines 35-41 – “When an emitted acoustic pulse with sufficient energy encounters one or more medium boundaries, such as one or more tissue boundaries, a portion of the emitted acoustic pulse is reflected back to the emitting transducer as an echo pulse. Each echo pulse that reaches a transducer with sufficient energy to be detected is transformed to an electrical signal in the receiving transducer.”; see col. 7, lines 39-42 – “The catheter 102 with one or more transducers 312 mounted to the distal end 208 of the imaging core 308 may be inserted percutaneously into a patient via an accessible blood vessel...” where the intraluminal device is equated to catheter 102; Fig. 3; see col. 5, lines 25-36 - “FIG. 3 is a schematic perspective view of one embodiment of the distal end 208 of the elongated member 202 of the catheter 102. The elongated member 202 includes a sheath 302 with a longitudinal axis303 and a lumen 304. An imaging core 306 is disposed in the lumen 304. The imaging core 306 includes an imaging device 308 coupled to a distal end of a driveshaft 310 that is rotatable either manually or using a computer-controlled drive mechanism. One or more transducers 312 may 
determining a displacement for one or more scanlines of the first signal data based on the second signal data (see col. 8, lines 17-21, 29-34 – “FIG. 5 is a block diagram illustrating schematically one embodiment of a procedure for at least partially correcting non-uniform rotation distortion (NURD). The level of NURD around each scan line L in the image frame can be calculated through cross-correlation values between image subframes...It will be understood that the imaging data in the image frame can be the radio-frequency (RF) data directly from the transducer or data that has been at least partially processed (e.g., data with filtering, amplitude detection, log-compression or other non linear mapping of amplitudes).” Where displacement is equated to the level of NURD around each scanline); 
generating an image of the body lumen based on the displacement (see col. 2, lines 19-24 – “A correction for non-uniform rotation distortion is applied using at least one of the first and second correlation values for at least one of the plurality of scanlines. An ultrasound image is generated using at least the plurality of scan lines with the applied correction and the ultrasound image is displayed.”); and 
outputting the image to a display in communication with the processor circuit (Fig. 1, display 112 in communication with processor 106; see col. 2, lines 22-24 – “An ultrasound image is generated using at least the plurality of scan lines with the applied correction and the ultrasound image is displayed.”).
Cai does not explicitly teach: 
normalizing the first signal data by adjusting an intensity range of the first signal data; and
determining second signal data based on a removal of a low frequency signal component from the first normalized signal data. 
Whereas, Zwirn, in an analogous field of endeavor, teaches:
normalizing the first signal data by adjusting an intensity range of the first signal data (see pg. 5, col. 2, para. 0057 – “...the ratio of normalized magnitude spans, wherein a normalized signal span is defined as the difference between the maximal and minimal value, divided by the mean value...”); and
determining the second signal data based on a removal of a low frequency signal component from the first normalized signal data (see para. 0015 – “...(e) Applying multiple temporal band-pass filters to the local phase difference and/or magnitude difference and/or magnitude ratio and/or complex signal ratio between different receive beams, applying spatial analysis to the outputs of multiple temporal band-pass filters and compounding the results...”; see pg. 5, col. 2, para. 0057 – “(d) Temporal functions of the local phase difference and/or magnitude difference and/or magnitude ratio between different beams, e.g., various temporal low-pass, band-pass or high-pass filters.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Cai, by including to the method normalizing the first signal data by adjusting an intensity range of the first signal data, and determining the second signal data based on a removal of a low frequency signal component from the first normalized signal data. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the signal levels for tissues with predefined dynamic properties, as taught in Zwirn (see para. 0064). 
Furthermore, regarding claim 16, Cai further teaches wherein the displacement is associated with a rotational motion of the ultrasound transducer (see col. 8, lines 17-21– “FIG. 5 is a block diagram .

	Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Zwirn, as applied to claim 1 above, and in further view of Ng et al. (US 6454714 B1, published September 24, 2002), hereinafter referred to as Ng. 
Regarding claim 3, Cai in view of Zwirn teaches all of the elements disclosed in claim 1 above. 
Cai in view of Zwirn does not explicitly teach wherein the processor circuit configured to normalize the first signal data is further configured to: apply a reference intensity map to the first signal data. 
Whereas, Ng, in an analogous field of endeavor, teaches applying a reference intensity map to the first signal data (Fig. 3; see col. 4, lines 1-3, 11-17 – “A detailed embodiment of the speckle reduction circuits and the flash suppression circuits of FIG. 2 are shown in FIG. 3...Scanline echo data from a pulse inversion separator circuit is applied in parallel to the two processing channels, one beginning with normalization stage 34 and ending at the output of log compression processor 461, and the other beginning with normalization stage 134 and ending at the output of log compression processor 462.”; see col. 5, lines 56-59 – “The amplitude of the detected motion artifact signals is set to a desired level by selection of the coefficients of either the normalization stage 234 or the gain stage 423,443.” Where the reference intensity map is equated to the amplitude of the signals before the normalization stages). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor circuit configured to normalize the first signal data, as disclosed in Cai in view of Zwirn, by having the processor circuit apply a reference intensity map to the first signal data, as disclosed in Ng. One of ordinary skill in the art would have been motivated to make 
Furthermore, regarding claim 4, Ng further teaches wherein the processor circuit configured to generate the image is further configured to: perform brightness-mode (B-mode) processing on the first signal data based on a log compression map different from the reference intensity map (Fig. 2-3, output signals from log compression processors 46 (equated to log compression map) different from output signals from normalization stage 34 (equated to reference intensity map), with output signals from the log compression processor 46 to the B mode processor 140; see col. 4, lines 1-3, 11-17 – “A detailed embodiment of the speckle reduction circuits and the flash suppression circuits of FIG. 2 are shown in FIG. 3...Scanline echo data from a pulse inversion separator circuit is applied in parallel to the two processing channels, one beginning with normalization stage 34 and ending at the output of log compression processor 461, and the other beginning with normalization stage 134 and ending at the output of log compression processor 462.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor circuit configured to generate the image, as disclosed in Cai in view of Zwirn, by having the processor circuit perform brightness-mode (B-mode) processing on the first signal data based on a log compression map different from the reference intensity map, as disclosed in Ng. One of ordinary skill in the art would have been motivated to make this modification in order to produce amplitude detected image signals of structure in the body, and display contrast harmonic signals separate from tissue harmonic signals, as disclosed in Ng (see col. 3, lines 50-56). 
Regarding claim 17, Cai in view of Zwirn teaches all of the elements disclosed in claim 15 above, and 
 a high-pass filter operation or an averaging operation to the first normalized signal data (see pg. 5, col. 2, para. 0057 – “...the ratio of normalized magnitude spans, wherein a normalized signal span is defined as the difference between the maximal and minimal value, divided by the mean value...”; see para. 0015 – “...(e) Applying multiple temporal band-pass filters to the local phase difference and/or magnitude difference and/or magnitude ratio and/or complex signal ratio between different receive beams, applying spatial analysis to the outputs of multiple temporal band-pass filters and compounding the results...”; see pg. 5, col. 2, para. 0057 – “(d) Temporal functions of the local phase difference and/or magnitude difference and/or magnitude ratio between different beams, e.g., various temporal low-pass, band-pass or high-pass filters.”).
Cai in view of Zwirn does not explicitly teach normalizing the first signal data includes: applying a reference intensity map to the first signal data. 
Whereas, Ng, in an analogous field of endeavor, teaches normalizing the first signal data includes: applying a reference intensity map to the first signal data (Fig. 3; see col. 4, lines 1-3, 11-17 – “A detailed embodiment of the speckle reduction circuits and the flash suppression circuits of FIG. 2 are shown in FIG. 3...Scanline echo data from a pulse inversion separator circuit is applied in parallel to the two processing channels, one beginning with normalization stage 34 and ending at the output of log compression processor 461, and the other beginning with normalization stage 134 and ending at the output of log compression processor 462.”; see col. 5, lines 56-59 – “The amplitude of the detected motion artifact signals is set to a desired level by selection of the coefficients of either the normalization stage 234 or the gain stage 423,443.” Where the reference intensity map is equated to the amplitude of the signals before the normalization stages).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified normalizing the first signal data, as disclosed in Cai in view of . 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Zwirn, as applied to claim 1 above, and in further view of Henkel et al. (US 9597008 B2, published March 21, 2017), hereinafter referred to as Henkel. 
Regarding claim 1, Cai in view of Zwirn teaches all of the elements disclosed in claim 1 above.  
Cai in view of Zwirn does not explicitly teach wherein the processor circuit configured to determine the second signal data is further configured to: determine an average intensity for at least a portion of the first normalized signal data; and subtract the average intensity from the first normalized signal data.  
Whereas, Henkel, in an analogous field of endeavor, teaches determine an average intensity for at least a portion of the first normalized signal data; and subtract the average intensity from the first normalized signal data (see col. 7, lines 28-36 – “In a variation of the above method, the effect of the secondary magnetic field on the results of the measurements at the positions is first cancelled out by determining differential values of the measurements at different positions. For example, after normalization (as discussed below), the average of the strength and/or orientation of the magnetic field determined at the various positions can be subtracted from the strength and/or orientation of the magnetic field at each individual position.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor circuit configured to determine the second signal . 

Claims 7-9, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Zwirn, as applied to claim 1 above, and in further view of Wright et al. (US 5570691 A, published November 5, 1996), hereinafter referred to as Wright. 
Regarding claim 7, Cai in view of Zwirn teaches all of the elements disclosed in claim 1 above. 
Cai in view of Zwirn does not explicitly teach wherein the processor circuit is further configured to: determine a metric for each scanline of the one or more scanlines based on the second signal data.
Whereas, Wright, in the same field of endeavor, teaches determining a metric for each scanline of the one or more scanlines based on the second signal data (see col. 23, lines 55-63 – “Each aberration value estimator produces four correlation values Ci from processing its five input subarray signals for each range window at each measurement depth which are written into the aberration value estimator memory. One of four sets of 16 filter coefficients is used to sum the correlation values Ci, selectable from 1 to 16 ultrasound scan lines. The filter coefficient set used may be selected on a scan line-by-scan-line basis under control of the adaptive focus processor G-505.” Where the second signal data is equated to the filtering done on each scan line; Fig. 4; see col. 19, lines 61-67 – “The transmit beam former and/or receive beamformer aberration correction value profiles generated by block 559 are transferred to the focusing delay processor 560 of the beam former control system and combined with the profiles generated by 560 to form final transmit focusing delay profiles and/or final receive focusing delay profiles used by the transmit and receive beam formers.”; Fig. 6; see col. 20, lines 34-35 – “The receive beam 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor circuit, as disclosed in Cai in view of Zwirn, by having the processor circuit determine a metric for each scanline of the one or more scanlines based on the second signal data, as disclosed in Wright. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate edge effects near or at the frame edges, as taught in Wright (see col. 7, lines 25-30).
Furthermore, regarding claim 8, Wright further teaches wherein a first scanline of the one or more scanlines includes a first sample at a first imaging depth and a second sample at a second imaging depth (Fig. 5, where the first sample at a first imaging depth is equated to the samples of azimuth window 573a, 
determine a first quantity of consecutive samples at the first imaging depth across neighboring scanlines of the first scanline comprising a first intensity value (Fig. 5, where the first samples at a first imaging depth is equated to the samples across scanlines in azimuth window 573a; see col. 1, lines 1-6 – “Accordingly, aberration correction values, preferably aberration delay and amplitude values, are adaptively measured for each receive scanline or for a subset of receive scan lines in range regions corresponding to transmit focal depths by the adaptive focusing control subsystem. G-100 shown in FIG.2c.” so the intensity value is equated to the amplitude value of the aberration correction value); 
determine a second quantity of consecutive samples at the second imaging depth across neighboring scanlines of the first scanline comprising the first intensity value (Fig. 5, where the second samples at a second imaging depth is equated to the samples across scanlines in azimuth window 573b; see col. 1, lines 1-6 – “Accordingly, aberration correction values, preferably aberration delay and amplitude values, are adaptively measured for each receive scanline or for a subset of receive scan lines in range regions corresponding to transmit focal depths by the adaptive focusing control subsystem. G-100 shown in FIG.2c.” so the intensity value is equated to the amplitude value of the aberration correction value); and 
determine the metric for the first scanline based on the first quantity and the second quantity (Fig. 4; see col. 19, lines 61-67 – “The transmit beam former and/or receive beamformer aberration correction value profiles generated by block 559 are transferred to the focusing delay processor 560 of the beam former control system and combined with the profiles generated by 560 to form final transmit focusing delay profiles and/or final receive focusing delay profiles used by the transmit and receive beam formers.”; Fig. 6; see col. 20, lines 34-
Furthermore, regarding claim 9, Wright further teaches wherein the processor circuit configured to determine the metric is further configured to: apply at least one of an accumulation operation, an averaging operation, or a median operation to the first quantity and the second quantity (Fig. 4; see col. 19, lines 61-67 – “The transmit beam former and/or receive beamformer aberration correction value profiles generated by block 559 are transferred to the focusing delay processor 560 of the beam former control system and combined with the profiles generated by 560 to form final transmit focusing delay 
Furthermore, regarding claim 14, Wright further teaches wherein the processor circuit configured to generate the image is further configured to: perform brightness-mode (B-mode) processing on the one or more resampled scanlines (see col. 29, lines 1-7 – “Aberration correction values corresponding to an aberration region are measured at a scan line rate using B-mode ultrasound scan lines. The aberration correction values are then used to dynamically correct sequel scan lines during transmit and receive beamformation. The aberration correction values may be used to correct both B-mode and non-B-mode formats, other scan geometries, and other imaging frequencies.”). 


Regarding claim 18, Cai in view of Zwirn teaches all of the elements disclosed in claim 15 above.
Cai in view of Zwirn does not explicitly teach wherein a first scanline of the one or more scanlines includes a first sample at a first imaging depth and a second sample at a second imaging depth, and wherein the method further comprises:
determining a first quantity of consecutive samples at the first imaging depth across neighboring scanlines of the first scanline based on an intensity threshold; 
determining a second quantity of consecutive samples at the second imaging depth across neighboring scanlines of the first scanline based on the intensity threshold; and
determining a metric for the first scanline based on the first quantity and the second quantity. 
Whereas, Wright, in the same field of endeavor, teaches wherein a first scanline of the one or more scanlines includes a first sample at a first imaging depth and a second sample at a second imaging depth (Fig. 5, where the first sample at a first imaging depth is equated to the samples of azimuth window 573a, and where the second sample at a second imaging depth is equated to the samples of azimuth window 573b), and wherein the method further comprises: 
determining a first quantity of consecutive samples at the first imaging depth across neighboring scanlines of the first scanline based on an intensity threshold (Fig. 5, where the first samples at a first imaging depth is equated to the samples across scanlines in azimuth window 573a; see col. 15, lines 1-6 – “Accordingly, aberration correction values, preferably aberration delay and amplitude values, are adaptively measured for each receive scanline or for a subset of receive scan lines in range regions corresponding to transmit focal depths by the adaptive focusing control subsystem G-100 shown in FIG.2c.”; see col. 21, lines 34-39 – “Multiple range-window-averaged correlations can be obtained from multiple range windows 
determining a second quantity of consecutive samples at the second imaging depth across neighboring scanlines of the first scanline based on the intensity threshold (Fig. 5, where the second samples at a second imaging depth is equated to the samples across scanlines in azimuth window 573b; see col. 15, lines 1-6 – “Accordingly, aberration correction values, preferably aberration delay and amplitude values, are adaptively measured for each receive scanline or for a subset of receive scan lines in range regions corresponding to transmit focal depths by the adaptive focusing control subsystem G-100 shown in FIG.2c.”; see col. 21, lines 34-39 – “Multiple range-window-averaged correlations can be obtained from multiple range windows at multiple measurement depths in an ultrasound scan line, and each correlation value can be further averaged with correlation values at the same range over multiple ultrasound scan lines in an azimuth window.” Where thresholding is equated to correlating); and 
determining a metric for the first scanline based on the first quantity and the second quantity (Fig. 4; see col. 19, lines 61-67 – “The transmit beam former and/or receive beamformer aberration correction value profiles generated by block 559 are transferred to the focusing delay processor 560 of the beam former control system and combined with the profiles generated by 560 to form final transmit focusing delay profiles and/or final receive focusing delay profiles used by the transmit and receive beam formers.”; Fig. 6; see col. 20, lines 34-35 – “The receive beam former aberration correction value profile is then summed, represented by summer G-515, with the receive dynamic focus delay profile on data path G-517, and element delay values from the profile output on data path G-512 to each receiver's 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Cai in view of Zwirn, by including to the method determining a metric for the first scanline based on the first quantity and the second quantity, as disclosed in Wright. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate edge effects near or at the frame edges, as taught in Wright (see col. 7, lines 25-30).
Furthermore, regarding claim 19, Wright further teaches wherein the determining the metric includes: applying at least one of an accumulation operation, an averaging operation, or a median operation to the first quantity and the second quantity (Fig. 4; see col. 19, lines 61-67 – “The transmit 
The motivation for claim 19 was shown previously in claim 18.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Zwirn and Wright, as applied to claim 8 above, and in further view of Lang et al. (US 6585652 B2, published July 1, 2003), hereinafter referred to as Lang. 
Regarding claim 10, Cai in view of Zwirn and Wright teaches all of the elements disclosed in claim 8 above. 
Cai in view of Zwirn and Wright does not explicitly teach wherein the first intensity value is associated with a background intensity threshold.
Whereas, Lang, in an analogous field of endeavor, teaches wherein the first intensity value is associated with a background intensity threshold (see col. 21, lines 1-6 – “Threshold levels will vary depending on the object being interrogated, the expected acoustical impedance mismatch between mediums at the reflective interface, and the background noise. Typically, threshold levels will be at least about three to four times the average background noise.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first intensity value, as disclosed in Cai in view of Zwirn and Wright, by having the first intensity value be associated with a background intensity threshold, as disclosed in Lang. One of ordinary skill in the art would have been motivated to make this modification in order to remove background noise and reduce the likelihood of obtaining false reflective interfaces, as taught in Lang (see col. 20, lines 62-67). 

	Claims 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Zwirn and Wright, as applied to claim 7, and in further view of Soldner et al. (US 4047520 A, September 13, 1977), hereinafter referred to as Soldner.
Regarding claim 11, Cai in view of Zwirn and Wright teaches all of the elements disclosed in claim 7 above.

Whereas, Soldner, in the same field of endeavor, teaches determining a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on a corresponding metric (see col. 11, lines 24-34 – “...with said voltage generator comprising a pulse counter connected with said mark scanner means for counting the electrical pulses in accordance with the successive marks scanned by said mark scanner means, and a digital to analog converter controlled by said counter for producing an output voltage in proportion to the count registered by said counter and for producing a relatively rapidly increasing output voltage during scanning of relatively rapid succession of marks and for producing a less rapidly increasing output voltage during scanning of less rapidly occurring marks.”; see col. 3, lines 2-12 – “...the marking system further comprising a mark scanner for scanning of the marks during rotation thereof with the transducers and for controlling the rate of image line displacement in dependence upon the rate of scanning of the individually scanned marks, such that the image line displacement takes place rapidly during scanning of a rapid succession of marks, and takes place correspondingly less rapidly during scanning of a less rapid succession of marks.” Where the metrics are equated to the output voltages of the transducer).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor circuit, as disclosed in Cai in view of Zwirn and Wright, by having the processor circuit determine a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on a corresponding metric, as disclosed in Soldner. One of ordinary skill in the art would have been motivated to make this modification in order to produce the desired uniform information density in the ultrasound image, as taught in Soldner (see col. 3, lines 13-24). 

The motivation for claim 12 was shown previously in claim 11.

	Regarding claim 20, Cai in view of Zwirn teaches all of the elements disclosed in claim 15 above, and 
Cai further teaches wherein the generating the image includes: resampling the one or more scanlines based on the lateral displacement (see col. 10, lines 40-44 – “A correction can be calculated for each scan line to be corrected. The correction may be a line spacing correction that interpolates a corrected scan line from lines adjacent the scan line to be corrected.” Where resampling is equated to interpolating).
Cai in view of Zwirn does not explicitly teach:
determining a metric for each scanline of the one or more scanlines based on the second signal data;
determining a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on corresponding metrics, and
wherein the determining the displacement includes: determining a lateral displacement for the one or more scanlines based on the rotational parameter.
Whereas, Wright, in the same field of endeavor, teaches determining a metric for each scanline of the one or more scanlines based on the second signal data (see col. 23, lines 55-63 – “Each aberration value estimator produces four correlation values Ci from processing its five input subarray signals for each range window at each measurement depth which are written into the aberration value estimator memory. One of four sets of 16 filter coefficients is used to sum the correlation values Ci, selectable from 1 to 16 ultrasound scan lines. The filter coefficient set used may be selected on a scan line-by-scan-line basis under control of the adaptive focus processor G-505.” Where the second signal data is equated to the filtering done on each scan line; Fig. 4; see col. 19, lines 61-67 – “The transmit beam former and/or receive beamformer aberration correction value profiles generated by block 559 are transferred to the focusing delay processor 560 of the beam former control system and combined with the profiles generated by 560 to form final transmit focusing delay profiles and/or final receive focusing delay profiles used by the transmit and receive beam formers.”; Fig. 6; see col. 20, lines 34-35 – “The receive beam former aberration correction value profile is then summed, represented by summer G-515, with the receive dynamic focus delay profile on data path G-517, and element delay values from the profile output on data path G-512 to each receiver's local multi-channel processor control C-210 in digital receive beam former system R-100. The transmit beam former aberration correction value profile on data path G-510 is summed, through summer G-514, with the transmit focus delay profile on data path G-518, and element delay values from the profile output on data path G-513 to each transmitter's local multi-channel 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Cai in view of Zwirn, by determining a metric for each scanline of the one or more scanlines based on the second signal data, as disclosed in Wright. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate edge effects near or at the frame edges, as taught in Wright (see col. 7, lines 25-30).
Modified Cai does not explicitly teach:
determining a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on corresponding metrics, 
wherein the determining the displacement includes: determining a lateral displacement for the one or more scanlines based on the rotational parameter; and 
Whereas, Soldner, in the same field of endeavor, teaches;
determining a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on corresponding metrics (see col. 11, lines 24-34 – “...with said voltage generator comprising a pulse counter connected with said mark scanner means for counting the electrical pulses in accordance with the successive marks scanned by said mark scanner 
wherein the determining the displacement includes: determining a lateral displacement for the one or more scanlines based on the rotational parameter (see col. 2, lines 65-68, col. 3, lines 1-12 – “...the distances between the marks being wider corresponding to the lower ultrasonic scanning velocity for a given angular increment of rotation of the transducers at the reflector mid region and being narrower corresponding to the higher ultrasonic scanning velocity for corresponding angular increments of rotation with respect to the region of the reflector edges, the marking system further comprising a mark scanner for scanning of the marks during rotation thereof with the transducers and for controlling the rate of image line displacement in dependence upon the rate of scanning of the individually scanned marks, such that the image line displacement takes place rapidly during scanning of a rapid succession of marks, and takes place correspondingly less rapidly during scanning of a less rapid succession of marks.” So the lateral displacement of scanlines is equated to the image 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in modified Cai, by including to the method determining a lateral displacement for the one or more scanlines based on the rotational parameter, as disclosed in Soldner. One of ordinary skill in the art would have been motivated to make this modification in order to produce the desired uniform information density in the ultrasound image, as taught in Soldner (see col. 3, lines 13-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/N.C./Examiner, Art Unit 3793

/KEITH M RAYMOND/
Supervisory Patent Examiner, Art Unit 3793